Citation Nr: 1244445	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left thumb disability.

2.  Entitlement to service connection for a bilateral elbow disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1947.

This matter came to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for bilateral thumb and elbow disabilities.  

The Veteran testified before a Decision Review Officer (DRO) in an October 2006 hearing and before the undersigned Veterans Law Judge at a September 2007 video conference hearing; the transcripts are of record.

In an October 2008 decision, the Board denied entitlement to service connection for bilateral thumb disability and bilateral elbow disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2009 Joint Motion for Partial Remand (JMPR), the Board's decision was vacated and remanded for actions consistent with the JMPR.  

In an August 2009 rating decision, the RO denied entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.  The Veteran filed a notice of disagreement in September 2009

In February 2010, the Board remanded these matters to an agency of original jurisdiction (AOJ).  

In an August 2012 rating decision, the RO granted entitlement to service connection for osteoarthritis right first carpometacarpal joint (claimed as right thumb disability), and assigned a noncompensable rating, effective February 3, 2005.  The grant of service connection constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, those issues are not currently in appellate status.  Id.

In accordance with the Board's remand, the RO issued a statement of the case with regard to the TDIU issue in August 2012.  The Veteran did not file a substantive appeal and the issue has not been certified as being on appeal.  The Board will not consider this issue as being on appeal.  38 C.F.R. §§ 19.30, 19.32 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The Veteran will be advised if further action is required on his part.


REMAND

As noted in the previous Board remand, the Joint Motion was based in part on a finding that a 2008 VA examination was inadequate.  It was noted that the 2008 VA examiner had found no current thumb or elbow disability, but it was unclear whether the examiner had considered VA X-ray examinations in April and May 2002 that had been interpreted as showing degenerative changes.

The parties to the Joint Motion agreed that the April and May 2002 X-rays took place during the current appeal period, and referred to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In McClain the United States Court of Appeals for Veterans Claims held that the requirement for a current disability was satisfied if shown at any time during the appeal period, even if the disability had subsequently resolved.  

The Board's remand was for an examination to determine whether the Veteran had a current elbow or thumb disability related to reported in-service injuries.  The Veteran was afforded an examination in August 2012, but the examination report contains apparently conflicting opinions as to whether there was a current disability.  For instance, the examiner reported that the "only abnormal finding" related to the elbows was related areas traversed by the ulnar nerve, but the examiner went on to indicate that this was a normal finding akin to a bump of the "funny bone."  The examiner seemed to find the 2002 X-rays indicative of a disability, but provided a negative opinion based largely on the absence of a current disability.  The examination was provided by a physician assistant; given the current posture of this case and the questions involved, an opinion from a physician appears to be needed.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be referred to a physician for an opinion as to whether the Veteran has a current elbow or left thumb disability, and if so, whether such disability is related to in-service injuries reported by the Veteran.

The physician should review the claims folder, including relevant records in Virtual VA.  The examiner should answer the following questions:

a.  Do the findings on April and May 2002 VA X-rays indicate a disability of the elbow or left thumb?

b.  Do the findings regarding the ulnar nerve on the May 2012 examination indicate a disability of either elbow?

c.  If the answer to either of the first two questions is in the affirmative; are these disabilities, at least as likely as not, a result of an in-service injury?  The examiner should assume that the Veteran sustained injuries during service when a bus he was preparing to board, suddenly moved and caused him to fall on his outstretched limbs.  

The physician should provide reasons for the opinions as to whether the cited evidence shows an elbow or left thumb disability and whether any such disability is related to the injury reported in service.

The physician is advised that the Veteran is competent to report his injuries and symptoms; and that supporting medical or other evidence is not required.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




